Citation Nr: 1722651	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  13-13 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Whether the appellant spouse was mentally competent for purposes of handling the disbursement of funds associated with the payment of Department of Veterans Affairs (VA) benefits, prior to her death.  

2.  Entitlement to VA accrued benefits.  

3.  Entitlement to an effective date prior to February 2, 2009, for the grant of Dependency and Indemnity Compensation (DIC).  


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from October 1941 to June 1942 and from November 1945 to April 1946 (in the Philippine Commonwealth Army ), with a period during which he was held by Japan as a prisoner of war from May 8, 1942 to June 27, 1942.  He died in August 1990.  The initial appellant had been the Veteran's surviving spouse.  The current, substituted appellant is the Veteran's daughter.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions and administrative determinations of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In a November 2011 rating decision, the RO granted the appellant's claim for DIC, effective February 2, 2009; she appealed the effective date assigned (see her statements on a VA Form 9, dated in August 2012).  In a December 2012 rating decision, the RO determined that the appellant was considered competent for purposes of handling the disbursement of funds associated with the payment of VA benefits, and in the notification letter that same month determined that the appellant was not entitled to any accrued benefits; she appealed these decisions in a January 2013 statement.  

In April 2015, the Board dismissed the appeals of the claims of entitlement to an earlier effective date for the grant of DIC, whether the appellant is considered competent for purposes of handling the disbursement of funds associated with the payment of VA benefits, and of entitlement to VA accrued benefits.  The initial appellant died during the pendency of her claims.  The Board found that the initial appellant's initiated appeals remained unperfected and were not within the Board's jurisdiction.  The current, substituted appellant has since perfected the claims.

Also in April 2015, the Board clarified that a claim for an earlier effective date for the grant of aid and attendance benefits for the Veteran's spouse was not on appeal.  The Board further noted that there were numerous statements of record (beginning in February 2013), raising various other issues, to include entitlement to prisoner of war back pay and promotion, life insurance, "accrued benefits" for the Veteran's children as minors, a dependency allowance for a helpless child (the appellant's grandchild), burial benefits, and retroactive service-connected disability compensation to which the Veteran was allegedly entitled for the period of 1946 to 1990.  None of the issues were adjudicated by the RO.  Rather, in a clarification letter to the appellant's representative in November 2013, the RO addressed these issues and responded to an inquiry about VA death benefits following the appellant's death in August 2013.  The Board continues to deem any such claim not to be in appellate status.  


FINDINGS OF FACT

1.  Prior to her death, the appellant spouse was mentally competent to manage her own funds without limitation.

2.  The appellant spouse filed her accrued benefits claim over one year after the Veteran's death.

3.  The Veteran did not have a claim pending at the time of his death.

4.  In a final July 2002 rating decision, the RO denied reopening the claim for entitlement to DIC benefits.

5.  In a November 2011 rating decision, the RO granted the appellant spouse's claim for DIC, effective February 2, 2009.  



CONCLUSIONS OF LAW

1.  The appellant spouse, prior to her death, was competent for the purpose of receiving direct payment of VA benefits.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.353 (2016).

2.  The criteria for establishing accrued benefits have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5101, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.151, 3.303, 3.307, 3.309, 3.310, 3.1000 (2016).

3.  The July 2002 rating decision that denied reopening the claim for DIC benefits is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

5.  The claim for an effective date earlier than February 2, 2009 for the award of DIC benefits is denied.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.105, 3.151, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Mental Competency Claim

The initial appellant, the Veteran's spouse, appealed VA's finding that she was mentally competent for purposes of handling the disbursement of funds associated with the payment of VA benefits.  That appellant subsequently died in August 2013.  Given her death, such claim may be moot.  However, the Board will consider the current appellant's substituted claim that her mother (the appellant spouse) was not competent prior to her death.

A mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  See 38 C.F.R. § 3.353(a).  A decision as to incompetency may be made by the RO, subject to appeal to the Board.  38 C.F.R. § 3.353(b).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the RO will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  

Importantly, there is a presumption in favor of competency.  38 C.F.R. § 3.353(c).  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his/her own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d).  

In a September 2012 statement, the appellant spouse informed VA that she was unable to travel to the bank due to illness to withdraw her pension and wished to appoint her daughter (the current appellant) as her legal custodian to withdraw funds.  

In October 2012, the current appellant indicated that her mother was housebound due to her physical limitations (for which she was already receiving VA aid and attendance benefits), and would be unable to go to the bank.  She submitted medical evidence, dated in October 2012, which indicated that her mother had hypertension, bilateral cataract and paraplegia secondary to a spinal cord injury.  At that time, Dr. G. Cuchapin noted that the appellant spouse had been "conscious, non-coherent, mumbling most of the time," but did not include any specific findings as to mental capacity/abilities/competency.  In a later October 2012 statement, the appellant indicated that her mother required wheelchair assistance and had blurred vision.

In a December 2012 rating decision, the RO found that the appellant spouse was still considered competent.  In the January 2013 notice of disagreement, the appellant reported that her mother was not capable of travel.

In August 2013, the appellant's spouse (the current appellant's mother) died.

As noted above, VA regulations state that a presumption exists in favor of a finding of competency.  Furthermore, unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by responsible medical authorities. 38 C.F.R. § 3.353(c).  Although the Board acknowledges that the Dr. Cuchapin noted non-coherence on examination, there was no such definite expression.  

After considering the totality of the record, the Board finds the evidence of record supports a finding of mental competency in this case.  Notably, the appellant spouse and the current appellant did not provide any lay evidence as to mental incompetency.  Rather, the current appellant only reported on physical limitations of her mother.  Additionally, the medical evidence did not include the necessary determination regarding competency.   

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The appellant's claim as to whether the appellant spouse had been mentally incompetent prior to her death is denied.  

III. Accrued Benefits Claim

The substituted appellant contends that accrued benefits should be paid.  

Accrued benefits are "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ." 38 U.S.C.A. § 5121(a); 38 C.F.R. 3.1000(a). 

An "[a]pplication for accrued benefits must be filed within one year after the date of death." 38 C.F.R. § 3.1000(c).

The Veteran died in August 1990.  The initial appellant spouse filed her initial accrued benefits claim in October 1991.  Given that the appellant spouse was not timely in filing her claim for accrued benefits, it must be denied as a matter of law.

The Board further notes that even if the appellant spouse had filed a timely claim for accrued benefits, the claim would still be denied.  Prior to his death, the Veteran did not have a pending claim before VA.  As such, the appellant has no legal entitlement to accrued benefits.  

This claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (When the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).

III. Earlier Effective Date Claim

The appellant contends that an effective date prior to February 2, 2009, for the grant of DIC benefits is warranted.  The appellant effectively contends that DIC benefits should be granted from the time of the Veteran's death in August 1990.

In general, for DIC compensation or a claim reopened after final disallowance, the effective date is the "date of receipt of claim, or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(b)(2)(i).  See also 38 U.S.C.A. § 5110(a) ("Unless specifically provided otherwise..., the effective date of an award based on an original claim [or] a claim reopened after final adjudication . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."). 

Following the appellant spouse's initial claim for DIC, that claim was finally denied by a May 1993 decision.  In a January 1995 Memorandum decision, the Court of Appeals for Veterans Claims affirmed the Board's denial.  

Prior to the current claim, the last adjudication of the appellant's claim for death benefits was in July 2002.  The RO again denied reopening the appellant spouse's claim to reopen.  Following her submission of a notice of disagreement, in February 2003 the RO issued a statement of the case.  The appellant did not file a timely substantive appeal, as she did not file one until August 2005.  As such, that decision became final.  The July 2002 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103.  

The Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, no such new and material evidence was received.  As such, the rating decision is final.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The appellant spouse did not contact VA again until February 2010, when she filed a new claim for death benefits.  The RO subsequently denied reopening the claim, including in April 2010 and August 2010 rating decisions.  However, in a November 2011 rating decision, after the appellant spouse submitted new and material evidence, including medical evidence supportive of her claim, the RO granted DIC benefits, effective February 2, 2009, one year prior to the current claim (February 2010).

As noted above, the effective date is the "date of receipt of claim, or date entitlement arose, whichever is later [emphasis added]."  38 C.F.R. § 3.400(b)(2)(i).  The date of receipt of the current claim was February 2, 2010.  As such the appropriate effective date for the grant of benefits would have been February 2, 2010.  The RO granted an even earlier date of February 2, 2009, which is an effective date prior to the date that would be provided under the law.  As such, an effective date prior to February 2, 2009 for the grant of DIC benefits is denied.


ORDER

Prior to her death, the appellant spouse had been mentally competent to handle disbursement of funds for Department of Veterans Affairs benefits purposes; the appeal is denied.  

Entitlement to accrued benefits is denied.

An effective date prior to February 2, 2009 for the grant of DIC is denied.



____________________________________________
H.M. WALKER  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


